COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


SUSAN J. POOLE
                                                                MEMORANDUM OPINION *
v.     Record No. 2196-09-3                                         PER CURIAM
                                                                  FEBRUARY 16, 2010
VIRGINIA EMPLOYMENT COMMISSION AND
 TARGET CORPORATION


                     FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                                 Victor V. Ludwig, Judge

                 (Susan J. Poole, pro se, on briefs).

                 (William C. Mims, Attorney General; Elizabeth B. Peay, Assistant
                 Attorney General; Donald G. Powers, Senior Assistant Attorney
                 General, on brief), for appellee Virginia Employment Commission.

                 No brief for appellee Target Corporation.


       Susan J. Poole (appellant) appeals the decision by the circuit court affirming a decision

by the Virginia Employment Commission (commission). The commission found that (1) Target

Corporation (employer) followed its internal policies in issuing the appropriate number of

warnings for misconduct prior to terminating appellant for cause; (2) appellant sustained a

reportable injury on April 17, 2008, but failed to report her injury in violation of employer’s

policy; and (3) employer followed proper procedures in conducting appellant’s termination from

employment. We have reviewed the record, the circuit court’s order, and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion, see Poole v. Target Corp., Commission Decision 85709-C

(Mar. 10, 2009), as affirmed by the circuit court, Poole v. Virginia Employment Comm’n, Case

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
No. 15CL09000606-00 (Sept. 1, 2009). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-